Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any display system, which includes a crossbow with a main beam, bow assembly, bow limbs, and trigger mechanism, and which is movable between a cocked state and un-cocked state; and a display board which can be supported to the crossbow in the un-cocked state, and is removable when the crossbow is not displayed, and which has a first image which depicts a portion of the bow assembly in the cocked state, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711